ITEMID: 001-77932
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF IMAKAYEVA v. RUSSIA
IMPORTANCE: 1
CONCLUSION: Violation of Article 2 - Right to life (Article 2-1 - Life) (Substantive aspect);Violation of Article 2 - Right to life (Article 2-1 - Effective investigation) (Procedural aspect);Violation of Article 3 - Prohibition of torture (Article 3 - Inhuman treatment) (Substantive aspect);Violation of Article 5 - Right to liberty and security (Article 5-1 - Lawful arrest or detention;Liberty of person;Security of person;Article 5-1-c - Reasonable suspicion);Violation of Article 8 - Right to respect for private and family life (Article 8-1 - Respect for home);Violation of Article 13+5-1 - Right to an effective remedy (Article 13 - Effective remedy) (Article 5-1 - Deprivation of liberty;Liberty of person;Article 5-1-c - Reasonable suspicion;Article 5 - Right to liberty and security);Violation of Article 38 - Examination of the case-{general} (Article 38 - Obligation to furnish all necessary facilities);Pecuniary and non-pecuniary damage - award (Article 41 - Non-pecuniary damage;Pecuniary damage;Just satisfaction)
JUDGES: Christos Rozakis
TEXT: 8. The applicant was born in 1951 and lived in the village of Novye Atagi, Shali district, Chechnya. In early 2004 she left for the United States of America, where she sought asylum.
9. The facts surrounding the disappearance of the applicant's son and husband were partially disputed. In view of this the Court requested the Government to produce copies of the entire investigation files opened in relation to the abduction of Said-Khuseyn and Said-Magomed Imakayev. The submissions of the parties on the facts concerning the circumstances of the apprehension and disappearance of the applicant's son and husband and the ensuing investigations are set out in Sections 1-5 below. A description of the materials submitted to the Court is contained in Part B.
10. The applicant lived in the village of Novye Atagi in the Shali district, Chechnya. Her husband, Said-Magomed Imakayev, was born in 1955, and they had three children: Said-Khuseyn, born in 1977, Magomed-Emir and Sedo. The applicant is a school teacher by profession. The applicant's son Said-Khuseyn graduated from medical school in 1999 as a dentist and continued his studies in the Grozny Oil Institute.
11. In the morning of 17 December 2000 Said-Khuseyn Imakayev drove to the market in the village of Starye Atagi in a white VAZ-2106 (“Zhiguli”) car, which he used with the written permission of the owner.
12. About 6 p.m. on the same day neighbours informed the applicant that they had seen her son being detained by Russian servicemen at a roadblock between the villages of Starye Atagi and Novye Atagi. The applicant and her relatives immediately started looking for him and collected several statements from the witnesses who had seen her son's detention. They initially agreed to testify on condition that their names were not disclosed, but later agreed to submit their names.
13. Witness Umayat D. is a resident of Novye Atagi and knew Said-Khuseyn Imakayev from school. On 17 December 2000 he was at the market in Starye Atagi. At about 2 p.m. he met Said-Khuseyn Imakayev, who said he had wanted to buy a jacket but had not found anything. He offered D. a lift back to their village, but D. was driving himself and declined. He later learnt that Imakayev had been detained by Russian soldiers on the road near the bridge over the Argun river.
14. Witnesses Zulay T. and Kolita D. are residents of Novye Atagi who were returning home in a bus from the market in Starye Atagi. At about 3 p.m. on 17 December 2000 the two women saw from the bus window a group of military personnel wearing masks and standing around a white Zhiguli car. A young man got out of the Zhiguli. The women alighted from the bus and wanted to help him, but the military started shooting in the air and at the ground, and shouted at them not to approach. They saw the young man being thrown into the military UAZ car (“tabletka”), and one of the servicemen drove the white Zhiguli. They left very quickly, and the witnesses did not note the UAZ number plates. The cars went towards Novye Atagi. Later that day they learnt that the man detained was Said-Khuseyn Imakayev.
15. Adam Ts. testified that in the afternoon of 17 December 2000 in Lenin Street, Novye Atagi, he saw a military UAZ and Said-Khuseyn Imakayev's Zhiguli, driven by an unknown man aged 30-35. The car was driving at very high speed. He thought that Imakayev had lent the car to someone, as he sometimes did. Later that day he learnt that Said-Khuseyn Imakayev had been detained by the military and that his car had been taken as well. A witness identified as E. orally stated to the applicant's representatives that at about 3 p.m. on 17 December 2000 he saw Imakayev's car in Nagornaya Street, Novye Atagi, followed by a UAZ and an armoured personnel carrier (APC).
16. The applicant has had no news of her son since.
17. Starting on 18 December 2000, the applicant and her husband applied on numerous occasions to prosecutors of different levels, to the Ministry of the Interior, to the administrative authorities in Chechnya and to the Russian President's Special Envoy to the Chechen Republic for Rights and Freedoms. The applicant submitted several copies of standard letters stating that her son had been detained by unknown military servicemen and had then disappeared, and asking for assistance and details of the investigation, submitted by her to various authorities. On her request similar letters were signed by the village council of elders and the head of administration. On 5 January 2001, at her request, a letter was sent from the office of the Head of Administration of Chechnya to the prosecutor of the Shali district, the Prosecutor of Chechnya and the President's representative in the Southern Federal circuit. She and her husband also personally visited detention centres and prisons in Chechnya and further afield in the Northern Caucasus.
18. The applicant received very little substantive information from the official bodies about the investigation into her son's disappearance. On several occasions she received copies of letters by various authorities directing her complaints to the prosecutor of the Shali district and the prosecutor of the Chechen Republic.
19. On 5 January 2001 the applicant was informed by the Shali District Prosecutor's Office that on 4 January 2001 they had initiated criminal proceedings in respect of kidnapping, under Article 126 § 2 (a) of the Criminal Code. The file was assigned number 23001.
20. On 21 January 2001 the traffic police division of the Ministry of the Interior department for the Chechen Republic notified the applicant that the details of her son's car had been entered in the search database and that servicemen had been instructed to look for it.
21. On 21 April 2001 the Shali district department of the interior (ROVD) informed the applicant that criminal investigation no. 23001 had been opened at her request. She would be informed of further developments.
22. According to the information submitted by the Government in July 2002, in March-May 2001 the Shali District Prosecutor's Office forwarded requests about Said-Khuseyn Imakayev to the Shali ROVD and the Federal Security Service (FSB) Department for Chechnya. Both agencies denied that they had ever detained Imakayev or that they had any information about his whereabouts. On 15 May 2001 [sic] the investigation was adjourned and the Shali ROVD was instructed to continue search for the missing man.
23. On 16 June 2001 the Shali District Prosecutor informed the applicant that the investigation had been adjourned.
24. On 26 February 2002 an investigator of the Shali District Prosecutor's office issued a “progress note” (справка). It stated that on 17 December 2000, on the road towards Novye Atagi, Said-Khuseyn Said-Magomedovich Imakayev, born in 1977, a resident of Novye Atagi, travelling in his own car, had been detained and taken away by unknown persons wearing camouflage outfits and masks. His location remained unknown. On 4 January 2001 the Shali District Prosecutor opened criminal investigation no. 23001 under Article 126 § 2 (a) of the Penal Code (kidnapping). The investigation had been adjourned under Article 195 § 3 of the Code of Criminal Procedure because of the failure to identify the culprits. Investigative measures to locate Imakayev were continuing.
25. According to the Government, on 22 June 2002 the investigator of the Shali District Prosecutor's Office forwarded requests for information about Imakayev to the Chechnya Department of the FSB, to the military prosecutor of military unit no. 20116 (based in Shali), to the Shali military commander's office and to the information centres of the Ministry of the Interior and of the Chechnya Department of the Interior. It appears that none of these requests produced any result. On 5 July 2002 the investigation was resumed by an order of the deputy Chechnya Prosecutor.
26. On 16 July 2002, in connection with the disappearance of the applicant's husband (see below), the Chechnya Prosecutor's Office informed the applicant that criminal investigation no. 23001 had failed to establish her son's whereabouts. The letter stated that following a review of the case-file, the district prosecutor's order of 11 March 2001 [sic] to adjourn the investigation had been quashed. The investigator had been instructed to conduct certain actions, including a thorough check of the possibility of his abduction by “servicemen from the power structures” («сотрудниками силовых структур»).
27. On 24 July 2002 the applicant was granted victim status in criminal case no. 23001 into her son's abduction.
28. On 20 December 2002 the respondent Government submitted further information to the Court about the investigation. They stated that two witnesses, S. and T., had testified that Said-Khuseyn Imakayev had been kidnapped by a group of persons armed with automatic fire-arms, dressed in camouflage uniforms and using a UAZ-452 vehicle. Neither the applicant's son nor the vehicle he had been driving had been found. Criminal investigation no. 23001 had been suspended on 4 March 2001 [sic] due to a failure to identify the culprits, but on 5 July 2002 the investigation had been resumed by an order of the first deputy prosecutor of the Chechen Republic. The new investigation was to pursue “a complete and thorough examination of all the circumstances of the committed crime, including checking the version that Imakayev S.-Kh. had been kidnapped by persons who were members of illegal armed units for the purpose of discrediting the federal forces”. On 5 August 2002 the investigation was again adjourned.
29. On 19 March 2003 the applicant was informed by a letter from the Chechnya Prosecutor's Office that the investigation had been reopened on 26 February 2003. On 15 April 2003 the Shali District Prosecutor informed the applicant that the case had been adjourned.
30. On 17 April 2003 the SRJI, on the applicant's behalf, wrote to the Shali District Prosecutor and asked him to inform them about the progress in the investigation and to grant the applicant victim status in the proceedings.
31. On 12 May 2003 the Shali District Prosecutor's Office informed the SRJI that the investigation had been adjourned. A copy of the decision to grant the applicant victim status had been forwarded directly to her.
32. On 19 May 2003 the Chechnya Prosecutor's Office informed the SRJI that the investigation had taken a number of steps to establish the whereabouts of Said-Khuseyn Imakayev, including questioning of witnesses and of eye-witnesses to the crime. However, the culprits were not established, and on 23 March 2003 the investigation was again suspended. The applicant was informed accordingly.
33. On 4 August and 26 October 2003 the Shali District Prosecutor's Office informed the applicant that, although the investigation into her son's abduction had been suspended, the measures to establish his whereabouts continued. The applicant was also informed of the possibility to appeal.
34. On 26 September 2003 the respondent Government informed the Court that the acting Chechnya Prosecutor had reversed the decision to suspend the investigation, and had ordered a number of steps to be taken.
35. The applicant submits that certain investigative actions were taken in October – December 2003 in the course of investigating her husband's disappearance (see §§ 74 and 76 below).
36. On 9 January 2004 the head of the criminal investigation department of the Shali district informed the applicant that he had ordered a search for the car driven by Said-Khuseyn Imakayev on the day of his disappearance.
37. On 20 January 2005 the SRJI asked the Shali District Prosecutor's Office whether criminal investigation no. 23001 was still pending with their office and if so, to provide an update on progress. The applicant submits that no reply was received to this letter, and she was thus unable to familiarise herself with the file and has had no information about the progress, if any, of the investigation.
38. The applicant refers to the Human Rights Watch report of March 2001 “The 'Dirty War' in Chechnya: Forced Disappearances, Torture and Summary Executions” which lists Said-Khuseyn Imakayev as one of the victims of “forced disappearances” after detention by Russian servicemen.
39. In October 2005 the Government presented additional submissions about the progress of the investigation. According to them, the investigation into the kidnapping of the applicant's son established that, at about 3 p.m. on 17 December 2000, the VAZ-2106 driven by Said-Khuseyn Imakayev had been stopped by a group of armed persons near the village of Novye Atagi. His subsequent whereabouts could not be established.
40. The Government further submitted that the applicant had been questioned on several occasions, and that on 24 July 2002 she had been granted victim status. She was not an eye-witness to the events and learnt of them from the statements of others. Two female witnesses, S. and T., stated to the investigation that on 17 December 2000 they had seen from a bus that a group of men armed with automatic rifles had detained the above-mentioned car and its driver, Said-Khuseyn Imakayev. The bodies of the interior ministry and the security service stated that S.-Kh. Imakayev had never been charged with a criminal offence. The investigation into criminal case no. 23001 continued and its progress was being monitored by the General Prosecutor's Office.
41. At the same time the Government submitted copies of several documents from criminal investigation file no. 23001 (see § 93 below). These documents are summarised in Part B below.
42. On 12 February 2002 the applicant and her husband, Said-Magomed Imakayev, lodged a complaint with the European Court of Human Rights concerning the disappearance of their son, Said-Khuseyn Imakayev. It was given the above application number on 21 February 2002. Both Mr and Mrs Imakayev issued forms of authority for the SRJI and were listed as applicants.
43. According to the applicant, on 2 June 2002 she and her husband were in their house in Novye Atagi. At 6.20 a.m. they were awakened by loud noise in their courtyard. They saw several APCs and a UAZ car. The Imakayevs' neighbours later noted down the numbers of three out of the six APCs involved in the operation and the number plates of the UAZ.
44. About 20 servicemen in military camouflage uniforms came into the house, some of them wearing masks. The servicemen spoke Russian between themselves and to the applicant, with no trace of an accent. They searched the house without showing any warrants or providing explanations. During the search the applicant managed to talk to the senior officer in the group. He was wearing camouflage uniform and had no mask, and the applicant described him as being about 40 years old, about 180 cm tall and bearded. The officer told her that his name was “Boomerang Alexander Grigoryevich”. The applicant understood that “Boomerang” was his nickname. She also managed to talk to another officer who refused to introduce himself, but whose appearance the applicant describes as about 40 years old, with fair hair and slightly shorter than “Boomerang”.
45. The military seized some papers and floppy disks. The applicant asked for some sort of receipt for these items, for which they left her the following hand-written note: “Receipt. I, Boomerang A.G. seized in the Imakayevs' house a bag of documents of the Republic of Ichkeria and a box of floppy disks. 2.06.02”.
46. In return, “Boomerang” asked the applicant to sign a receipt that she had no claims to the servicemen in connection to the search. The applicant agreed to sign the slip acknowledging that no force was used, but added that she objected to her husband being detained without any grounds. She also added that the floppy disks and papers did not belong to her husband, since they were taken from a place where they stored items belonging to their relatives who had fled from Grozny in 1999. She gave this signed receipt to “Boomerang”.
47. The applicant's husband, Said-Magomed Imakayev, was held against the wall during the search, and after it was over he was forced into the UAZ vehicle. He was allowed to dress appropriately, since it was raining heavily, and to take 50 roubles “for the road back”. When the applicant asked where he was taken, “Boomerang” told her they would take him to Shali, the district centre.
48. After the visit to the Imakayevs' house, the APCs went to other places in the village and detained four other men. They then departed.
49. The applicant submitted 30 witnesses' statements collected by her and relating to the events of 2 June 2002, including those produced by the relatives of the four other men detained on that night. They noted the hull numbers of the three APCs involved in the operation: no. 1252, which went to the applicant's house, and nos. 889 and 569. One of the neighbours also noted the registration number of the UAZ vehicle in which Said-Magomed Imakayev was placed, namely 344.
50. Since 2 June 2002 the applicant has continued to search for her husband. She has had no news of him. There has been no news of the other four men detained on the same night in the village.
51. On 2 June 2002 the applicant travelled to the Shali military commander's office and talked to the military commander, who told her not to worry and reassured her that all would be fine with her husband. On the same day she also travelled to Grozny, where she complained in person and in writing to the Chechnya administration and the military commander's office. On 4 June 2002 an unnamed officer of the local FSB department in Shali told her that her husband had probably been taken to Mesker-Yurt.
52. The applicant attempted to ascertain whether an officer by the name of “Boomerang” served in the military units in the vicinity, and she was led to understand by some unnamed military personnel in the military commander's office in Starye Atagi that they knew him. The applicant has on many occasions attempted to meet him, but has always been told that he was absent on “mopping up” operations.
53. On 4 June 2002 the applicant informed the SRJI, her representative in the case concerning her son, about her husband's apprehension. On 4 June 2002 the Moscow offices of the SRJI and of Human Rights Watch intervened on the applicant's behalf by writing letters to the Envoy of the Russian President on Human Rights in the Chechnya and to the Chechnya Prosecutor. They informed them about the known circumstances of the detention of Said-Magomed Imakayev and four other men in Novye Atagi and asked for urgent measures to be taken to find the detainees. On 6 June 2002 they sent additional information to those offices submitting the numbers of the APCs noted by the neighbours, details of the officer in charge of the arrest, who had introduced himself as “Alexander Grigoryevich Boomerang”, and the applicant's description of the second officer.
54. On 11 June 2002 the European Court of Human Rights, acting under Rule 49 § 1 of the Rules of Court, requested the Government to submit information concerning the applicant's husband's apprehension and whereabouts.
55. On 2 July 2002 the applicant was visited at her home by a senior investigator from the Ministry of the Interior, Department for the Southern Federal Circuit. He questioned her about the circumstances of her husband's detention and confirmed that the investigation was linked to her application to the European Court of Human Rights.
56. On 16 July 2002 the Chechnya Prosecutor's Office informed the applicant that pursuant to her applications, on 28 June 2002 the Shali District Prosecutor had opened criminal proceedings no. 59140 under Article 126 § 2 (a) of the Penal Code. The investigation established that the applicant's husband had not been detained by the law-enforcement agencies, and that there were no grounds for such detention.
57. On 24 July 2002 the Russian Government submitted to the Court a response to the request for information. They cited a report by the Directorate of the General Prosecutor Office for the Southern Federal Circuit, according to which on 17 June 2002 the applicant had filed a report with the Shali District Prosecutor's Office stating that “a group of unidentified armed men” had forcibly removed her husband on 2 June 2002. On 28 June 2002 criminal proceedings were initiated by the district prosecutor under Article 126 § 2 (a) of the Penal Code. At the same time, the Government denied that the applicant's husband had been detained by the authorities. The Government submitted:
“Before the initiation of this criminal case, in the course of examination and initial investigative actions no facts that Mr Said-Magomed Imakayev was detained by servicemen of Federal Forces were obtained. Mr Said-Magomed Imakayev was not conveyed to law machinery bodies or institutions of Penalty Execution System and he is not being kept there now. Moreover, law machinery bodies do not have grounds for his detention. ...
Shalinskiy district of Chechen Republic (and the village of Novye Atagi in particular) is an area of active criminal activities of terrorist and extremist organisations that commit crimes with a view to discredit Federal Forces in Chechen Republic using camouflage uniforms and motor vehicles that are similar to uniforms and vehicles used by servicemen and employees of law machinery bodies in Chechen Republic. Along with other crimes, illegal armed formations perpetrate abduction and kidnapping of persons who live or stay in Chechen Republic. In this connection the main version as regards this criminal case is kidnapping of Mr Said-Magomed Imakayev by members of one of the terrorist organisations acting in Chechen Republic and using an outfit of servicemen of Federal Forces with a view to disguise”.
58. The Government further submitted that the services whose forces are present in Chechnya - the FSB and the Ministry of the Interior - had not conducted any special operations in the village of Novye Atagi on 2 June 2002, and that the applicant's husband was not listed among the detainees held by those agencies.
59. It appears that on 25 July 2002 the applicant was granted victim status in the proceedings concerning the kidnapping of her husband.
60. On 31 July 2002 the Government made further submissions in relation to the application. They described certain procedural steps related to the opening, adjournment and re-opening of the criminal proceedings in relation to the disappearances of the applicant's son and husband. They also referred to requests sent by the investigators to the law-enforcement authorities for information related to their whereabouts. Despite the measures taken, their whereabouts were not established and the investigations in both cases were pending.
61. The applicant submits that in early August 2002 she, together with relatives of the other four men who had been apprehended on 2 June 2002, visited the Shali military commander, General Nakhayev. In the courtyard of the commander's office they spotted APC no. 569, which had been used in the detention of their relatives. At their request, a crewmember of the APC was brought to the General's office, where he was asked if he had been in Novye Atagi on 2 June. The serviceman accepted that he had been there, but could not recall the exact date. The General then asked him if he “had driven people away”, and he said that two persons had been taken away in his APC, but that they had been removed at the first military roadblock and that he did not know what had happened to them. The applicant submits that during the same conversation, in the presence of other relatives of the “disappeared” men, General Nakhayev informed them that 27 people had been detained in June and 15 of them had been “eliminated” (see also § 90 below).
62. In late August 2002 the applicant visited the Chechnya Prosecutor's Office, where she was told that the criminal proceedings in relation to her husband's disappearance had been transferred to the military prosecutor's office, which, under national law, is responsible for investigation of crimes committed by military servicemen.
63. In their letters and observations the Government submitted several different dates of procedural steps and case-file numbers assigned to the criminal case. It appears from these documents that in early September 2002 the investigation was transferred to the military prosecutor of military unit no. 20116, where it was assigned number 34/35/0172-02. It also appears that on 26 September 2002 the investigation was adjourned on account of failure to identify the culprits (as follows from the Government's observations of 26 September 2003, 27 October 2005 and the decision of 9 July 2004 by the Main Military Prosecutor to withdraw the applicant's victim status).
64. On 5 September 2002 the applicant submitted an unofficial composite sketch of “Boomerang”, along with other additional information collected by her, to the Shali District Prosecutor. No receipt of that letter has been acknowledged and the applicant believes that the actions requested by her were not carried out at that time, such as establishing the location of the APCs whose numbers were noted or questioning her neighbours.
65. On 20 December 2002 the Government submitted that the criminal proceedings were pending with an investigator of the military prosecutor of military unit no. 20116 in Shali. No further information was available about the “disappearance without trace” of the applicant's husband.
66. On 17 April 2003 the SRJI, acting on the applicant's behalf, requested the military prosecutor of military unit no. 20116 to grant the applicant victim status in the proceedings or, if that had already been done, to forward her a copy of such a decision.
67. On 25 and 30 April 2003 the military prosecutor of the United Group Alliance in the Northern Caucasus (UGA) informed the applicant that on 9 September 2002 the criminal investigation into her husband's abduction had been transferred to the military prosecutor of military unit no. 20116 in Shali, where it had been assigned file number 14/35/0172-02 (see also § 63 above).
68. On 16 June 2003 the military prosecutor of military unit no. 20116 responded to the SRJI that they would be informed of the results of the preliminary investigation.
69. On 23 September 2003 an investigator of the Main Military Prosecutor's Office in Moscow informed the applicant that on 18 August 2003 the military prosecutor of the UGA had resumed the investigation into her husband's abduction. On 23 September 2003 the case was assigned to the Main Military Prosecutor's Office, and the term of investigation was extended until 25 March 2004. The investigator further informed the applicant that he was on mission in Shali, in military unit no. 20116, and invited the applicant to contact him with any further questions.
70. On 7 October 2003 the SRJI wrote to the investigator and asked him to appoint a date for a meeting with the applicant. They also noted that the investigators from the military prosecutor's office had not questioned her, despite the applicant's visits to that office.
71. On 10 October 2003 the applicant was summoned as a witness to the Shali ROVD.
72. On 20 October 2003 the applicant met with the investigator at the military prosecutor's office in Shali and was questioned about her husband's apprehension. On the same day the investigator collected from her the “receipt” issued to her by “Boomerang” on 2 June 2002.
73. Also on 20 October 2003 the applicant applied to the investigator with a request to forward the photographs of her son and husband, supplied by her, to all regions of the Russian Federation, in order to check whether they had been detained under false identities. On 21 October 2003 the investigator granted the applicant's request and assured her that once she submitted the photographs, they would be forwarded to all the regional departments of the Ministry of the Interior and of the Ministry of Justice.
74. The applicant submits that on several occasions in October – November 2003 she met with the investigator at the premises of military unit no. 20116, in connection with the abduction of her son and husband. Her neighbours were also questioned there. In late October 2003 a group of investigators arrived in Novye Atagi and questioned the neighbours about the applicant's son and husband. In November 2003 two investigators inspected the applicant's house and collected pictures made after the search of 2 June 2002 from her.
75. The applicant submits that during one of the meetings the investigator told her that he had questioned serviceman Alexander Grigoryevich “Boomerang”, who had admitted his participation in the search and the apprehension of the applicant's husband, but had insisted that he had released him.
76. At the end of November 2003 the applicant was summoned to the Oktyabrskiy ROVD in Grozny to participate in a photo-identification in conjunction with the disappearance of her son. She was shown a total of 58 photographs of unidentified corpses, but did not identify her relatives among them.
77. The applicant further submits that in early December 2003 she was summoned to the Shali District Court and asked to put in writing the information about the apprehension of her son and husband, and the State bodies to which she had applied in this connection. The applicant did as requested, indicating also that she had applied to the European Court of Human Rights. She submits that she was asked to specify if she had ever filed an application to a domestic court in connection with these events.
78. On 9 July 2004 the criminal investigation into the applicant's husband's abduction was closed under Article 24 part 1.1 of the Criminal Procedure Code because no criminal offence had been committed. On 10 July 2004 the Main Military Prosecutor's office communicated this to the applicant and stated that her husband had been detained by military servicemen in accordance with the Federal Laws on the Suppression of Terrorism and on the Federal Security Service. After a check he was handed over by the head of the Shali district bureau of the FSB to the head of the Shali administration, Mr Dakayev. Since Said-Magomed Imakayev did not subsequently return home, the relevant documents were forwarded to the Chechnya Prosecutor's Office for purpose of organising a search for him as a missing person. The applicant was informed of the possibility of appealing against that decision.
79. Also on 9 July 2004 the investigator of the Main Military Prosecutor's Office withdrew the applicant's victim status in case no. 29/00/0015-03. The order stated that the investigation had established that on 2 June 2002 military servicemen, acting in accordance with section 13 of the Suppression of Terrorism Act, had carried out an operative-combat action (оперативно-боевое мероприятие) and detained Said-Magomed Imakayev on suspicion of involvement in one of the bandit groups active in the district. Following an inquiry, his involvement with illegal armed groups was not established and he was simultaneously transferred to the head of the Shali administration for return to his home. The order continued that it had thus been established that no abduction had been committed and that the actions of the servicemen who had detained Imakayev did not constitute an offence. Imakayev's further absence from his place of residence was not connected to his detention by military servicemen on 2 June 2002. No pecuniary or non-pecuniary damage had thus been caused to the applicant, and the decision to grant her victim status was quashed. She was informed of the possibility to appeal.
80. On 21 July 2004 the SRJI asked the Main Military Prosecutor's Office to inform them what investigative measures had been taken prior to closure of the investigation and to send them a copy of the decision.
81. On 12 August 2004 the Main Military Prosecutor's Office refused to provide copies of documents to the SRJI on the ground that they were not the applicant's lawyers.
82. On 22 September 2004 the SRJI forwarded to the Chechnya Prosecutor a copy of the applicant's power of attorney and asked him to inform them where the case file was located and to allow them access to it.
83. On 13 October 2004 the Chechnya Prosecutor informed the SRJI that the criminal case remained in the Main Military Prosecutor's Office, to which all further questions should be addressed.
84. On 1 March 2005 a lawyer of the Moscow Regional Bar, representing the applicant, requested the Main Military Prosecutor's Office to grant him access to the documents of the criminal case opened in relation to her husband's abduction. In a telephone conversation on 21 March 2005 an officer of the Main Military Prosecutor's Office informed the lawyer that the applicant's status as a victim in the criminal proceedings had been withdrawn, and therefore she no longer had the right to familiarise herself with the case file, either in person or through a representative.
85. In May and October 2005 the Government submitted additional information about the investigation. They claimed that the investigation into Said-Magomed Imakayev's abduction had established that he had been detained on 2 June 2002 but had subsequently been released and transferred to the head of Shali administration, Mr Dakayev. Mr Dakayev could not be questioned because he had died. The investigation also established that “ideological literature of propaganda nature and of extremist orientation” had been found at the Imakayevs' house. No further details about the literature could be provided, because it had been destroyed.
86. All this was established on the basis of statements from the special forces servicemen who had participated in the counter-terrorist operation in Chechnya in 2002. Among them was the military serviceman who had signed the receipt issued to the applicant on 2 June 2002. The Government explained that, in accordance with section 15 of the Suppression of Terrorism Act, no information about the special forces servicemen who had taken part in the counter-terrorist operations could be divulged.
87. The Government further stated that after the criminal investigation by the military prosecutor's office had been closed, a new criminal case file, no. 36125, had been opened by the Shali District Prosecutor's Office under Article 105 (murder) on 16 November 2004. An investigative group had been put together because the case was a complex one. Within these proceedings about 70 persons had been questioned, including the head of administration of Novye Atagi, a representative of the Shali district administration and the applicant's neighbours. However, the witnesses had no information about the abduction or the subsequent whereabouts of the missing man. The whereabouts of Mr Imakayev or of his corpse, or the fact that he had died, could not be established. In view of this, on 16 February 2005 the investigation was adjourned due to failure to identify the culprits. Despite that, actions aimed at solving the crime continued.
88. The applicant was granted victim status in the new proceedings, but the order was not communicated to her because she had left Russia. She also could not be questioned about the case. The investigation forwarded relevant requests to the law-enforcement bodies of the USA, but these were not carried out.
89. The applicant submits that she was twice questioned by the authorities in connection with her application to the Court. On 24 July 2002 the applicant was questioned by an investigator of the Shali District Prosecutor's Office. The investigator asked the applicant how much money she had paid to get her case to the Court. The applicant stated that she had not paid any legal fees, but the investigator expressed his disbelief.
90. In early August 2002 the applicant visited the Shali military commander General Nakhayev, seeking information about her husband (see also § 61 above). He questioned her about her application to the European Court and suggested that “a Russian citizen needs 15,000 dollars or more to get to the European Court.” He went on to ask her how much she had paid. When the applicant denied paying any fees, the commander apparently stated that her husband had been detained because of his involvement with financing the rebel activities. The applicant concluded from the conversation that the question of her husband's detention was in some way linked with her application to the Court, because both had financial implications.
91. In July 2003 the complaint was communicated to the Russian Government, who were requested to submit copies of the investigation files opened in relation to the abduction of the applicant's son and then husband. In September 2003 the Government responded that the provision of copies of the files was impossible because both cases were still under investigation. The Court reiterated the requests in October and November 2003, but the Government insisted that a copy of the investigation file could be provided only when the proceedings had been completed. In their letter of 15 December 2003 the Government argued that submission of the documents prior to the end of the domestic investigation could interfere with the rights of the parties to the proceedings and of third persons, for instance, to familiarise themselves with the case file. They agreed that copies of certain documents from the file could eventually be submitted.
92. In February 2004 the Court reiterated its request for copies of the documents. It also invited the Government to submit a detailed outline of the proceedings. In March 2004 the Government rejected this request. They informed the Court that certain documents had been classified as “secret” in accordance with section 5 § 4 of the Federal State Secrets Act, because they contained data received as a result of undercover operative measures (оперативно-розыскная деятельность). With regard to the requested outline of the investigations, the Government submitted the following in respect of the investigation into the applicant's husband's abduction:
“A wide range of investigative actions have been carried out in the mentioned criminal case, many possible eye-witnesses of the crime scene were identified. The major part of them are military servicemen and at present have moved out from the territory of Chechen Republic to other regions of the Russian Federation. The relevant investigative commissions were forwarded to places of their whereabouts. A part of the commissions have been executed and an additional [time] is required to complete the others”.
93. On 20 January 2005 the application was declared admissible, following which both parties submitted observations on the merits. At the same time the Court asked the parties to submit their position as regards a possible violation of Article 2 of the Convention in respect of the applicant's husband. In September 2005 the Court sought additional observations from the parties concerning the Government's compliance with Article 38 of the Convention in view of their refusal to submit the requested documents. At the same time it again reiterated the request. In October 2005 the Government submitted 32 pages from case-file no. 23001, opened in relation to the abduction of the applicant's son. It appears from the page numbers that the case-file consisted of at least 240 pages. They also submitted seven pages of documents from criminal investigation file no. 36125, opened in November 2004 by the Shali District Prosecutor's Office under Article 105 part 1 (murder). These documents are summarised below in Part B.
94. The Government did not submit any documents from the initial criminal investigation file opened in relation to Said-Magomed Imakayev's abduction, which had been closed in July 2004. They stated that the submission of other documents was impossible because they contained state secrets. They also stated that their disclosure would be in violation of Article 161 of the Code of Criminal Procedure and would compromise the investigation and prejudice the rights and interests of the participants of the proceedings.
95. The Government submitted 32 pages of documents from the criminal case into the abduction of Said-Khuseyn Imakayev. These documents contain only formal decisions to open, adjourn and resume the investigation and the notifications to the applicant about these steps. No other documents have been submitted, such as witness statements (including those collected from the applicant), requests for information forwarded to various bodies and their replies etc.
96. According to the submitted documents, the investigation was opened on 4 January 2001 by an investigator of the Shali District Prosecutor's Office under Article 126 part 2 (kidnapping). The decision referred to the information that Said-Khuseyn Imakayev had been detained by unknown persons wearing camouflage uniforms and masks at the entry to the village of Novye Atagi and then taken to an unknown destination. The investigation was opened following the applicant's application to the prosecutor's office on 29 December 2000.
97. The investigation further established that these “unknown persons” had been armed with automatic weapons and had used a grey-white UAZ-452 vehicle, in which they had placed Imakayev and driven him in the direction of the town of Shali. The whereabouts of Imakayev, the identity of the abductors and the location of his VAZ-2106 had not been established.
98. On 24 July 2002 the applicant was granted victim status in the proceedings.
99. Between January 2001 and October 2005 the investigation was adjourned and reopened on at least five occasions. The order of 5 July 2002 by which the investigation was reopened stated that the decision to adjourn the investigation had been unfounded because the investigation had failed to identify and question eye-witnesses or to establish whether the crime had been committed by members of illegal armed groups for the purpose of discrediting the federal forces. On 17 October 2005 the Shali District Prosecutor again issued an order to resume the investigation, to question the applicant in the USA and to take other steps to identify the perpetrators of the crime.
100. In October 2005 the Government submitted copies of several documents from criminal case file no. 36125, opened in November 2004 by the Shali District Prosecutor's Office. The file was opened on the basis of unspecified documents from the Main Military Prosecutor's Office concerning the disappearance of Said-Magomed Imakayev. The prosecutor's order stated that on 2 June 2002 Said-Magomed Imakayev had been detained at his house by servicemen from the federal forces on suspicion of participation in illegal armed groups. Imakayev had been delivered to the district premises of the FSB in Shali, where he had been transferred to the head of Shali administration, Mr Dakayev. His further whereabouts were unknown. The order stated that there were grounds to believe that Mr Imakayev had become a victim of a criminal assault and referred to Article 105 part 1 of the Criminal Code (murder).
101. On 5 May 2005 the investigation was adjourned on account of failure to identify the culprits. On 17 October 2005 the investigation was reopened. On the same day the applicant was granted victim status; this decision could not be served on her because of her absence.
102. As stated above, in the night of 2 June 2002 four other men were detained in Novye Atagi beside Said-Magomed Imakayev. They were Islam Utsayev, Movsar Taysumov, Idris Abdulazimov and Masud Tovmerzayev, all of whom also disappeared subsequent to their arrest (see § 48 above). Their relatives applied to the European Court with a complaint about enforced disappearance, which was registered under no. 29133/03, Utsayeva and Others v. Russia. They are also represented before the Court by the SRJI.
103. The relatives of the four men submitted in their application that they had conducted the search for their missing relatives together with the applicant in the present case, and with support from the head of the Novye Atagi administration, Mr Datsayev. At their request, the Shali District Prosecutor's Office opened criminal investigations in respect of the kidnappings of their relatives: no. 59176 in respect of Islam Utsayev, no. 59155 in respect of Movsar Taysumov, no. 59159 in respect of Idris Abdulazimov and no. 59154 in respect of Masud Tovmerzayev. From the letters received from different authorities the relatives of the four detained men also understood that at some point the investigation was joined with the file initially opened in relation to the kidnapping of Said-Magomed Imakayev. The applicants also understood that in October 2002 the investigation was transferred from the Shali District Prosecutor's Office to the military prosecutors. At some point the case file was then returned to the Shali office. The proceedings were adjourned and reopened on several occasions, but did not establish the perpetrators of the abductions.
104. When communicating the complaint to the Russian Government in September 2004 the European Court of Human Rights requested them to submit copies of the criminal investigation files opened in relation to the kidnappings of the four men on 2 June 2002. In response, the Government refused to do so, referring to Article 161 of the Code of Criminal Procedure. They denied that the four men had ever been detained by the federal authorities. They conceded that Said-Magomed Imakayev had been detained on that night by state bodies, but insisted that his detention had been lawful and that he had later been released.
105. Until 1 July 2002 criminal-law matters were governed by the 1960 Code of Criminal Procedure of the Russian Soviet Federalist Socialist Republic. From 1 July 2002 the old Code was replaced by the Code of Criminal Procedure of the Russian Federation (CCP).
106. Article 161 of the new CCP establishes the rule of impermissibility of disclosure of data from the preliminary investigation. Under part 3 of the said Article, information from the investigation file may be divulged with the permission of a prosecutor or investigator and only so far as it does not infringe the rights and lawful interests of the participants of the criminal proceedings and does not prejudice the investigation. Divulging information about the private life of the participants in criminal proceedings without their permission is prohibited.
107. The Suppression of Terrorism Act (Федеральный закон от 25 июля 1998 г. № 130-ФЗ «О борьбе с терроризмом») provides as follows:
“For purposes of the present Federal Law the following basic concepts shall be applied:
... 'suppression of terrorism' shall refer to activities aimed at the prevention, detection, suppression and minimisation of the consequences of terrorist activities;
'counter-terrorist operation' shall refer to special activities aimed at the prevention of terrorist acts, ensuring the security of individuals, neutralising terrorists and minimising the consequences of terrorist acts;
'zone of a counter-terrorist operation' shall refer to an individual terrain or water surface, means of transport, building, structure or premises with adjacent territory where a counter-terrorist operation is conducted; ...”
“1. In the zone of an anti-terrorist operation, the persons conducting the operation shall be entitled:
... (2) to check the identity documents of private persons and officials and, where they have no identity documents, to detain them for identification;
(3) to detain persons who have committed or are committing offences or other acts in defiance of the lawful demands of persons engaged in an anti-terrorist operation, including acts of unauthorised entry or attempted entry to the zone of the anti-terrorist operation, and to convey such persons to the local bodies of the Ministry of the Interior of the Russian Federation;
(4) to enter private residential or other premises ... and means of transport while suppressing a terrorist act or pursuing persons suspected of committing such an act, when a delay may jeopardise human life or health;
(5) to search persons, their belongings and vehicles entering or exiting the zone of an anti-terrorist operation, including with the use of technical means; ...”
“...2. Information that cannot be released to the public includes:
(1) information disclosing the special methods, techniques and tactics of an antiterrorist operation; ...
(4) information on members of special units, officers of the operational centre managing an antiterrorist operation and persons assisting in carrying out such operation.
In accordance with the legislation and within the limits established by it, damage may be caused to the life, health and property of terrorists, as well as to other legally-protected interests, in the course of conducting an anti-terrorist operation. However, servicemen, experts and other persons engaged in the suppression of terrorism shall be exempted from liability for such damage, in accordance with the legislation of the Russian Federation.”
108. The State Secrets Act of 1993, with subsequent amendments, lists in Section 5 part 4 the types of information which constitute state secrets in the area of intelligence, counter-intelligence and undercover operative activities. They include, inter alia, data on the measures, sources, methods, plans and results of such activities; data on persons who corroborate on a confidential basis with the agencies carrying out such activities; data about the organisation and methods of maintaining security at state security premises and of the systems of secured communications.
VIOLATED_ARTICLES: 13
2
3
38
5
8
VIOLATED_PARAGRAPHS: 2-1
5-1
8-1
VIOLATED_BULLETPOINTS: 5-1-c
